DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,281,143. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the application claims are fully anticipated by the patent claims.
 	Regarding claim 1, U.S. Patent No. 11,281,143 recites an image forming apparatus, comprising: 
 	- a printer configured to form an image on a sheet at a first speed relating to a speed of image formation, or at a second speed slower than the first speed (patent claim 1: column 10, lines 8-11); and
 	- a controller configured to measure a drive time of a predetermined apparatus relating to image formation, and control the printer to form the image at the first speed when the drive time is less than a threshold value indicating that the developer is deteriorated, and form the image at the second speed when the drive time is equal to or greater than the threshold value (column 10, lines 27-32; note: “threshold value indicating that the developer is deteriorated” (column 10, lines 22-23)).
	Regarding claim 2, U.S. Patent No. 11,281,143 recites the image forming apparatus according to claim 1, wherein
 	- the controller further counts a number of sheets on which the image is formed by the image forming apparatus and controls the printer to form the image at the first speed when the number of sheets is less than the threshold value and to form the image at the second speed when the number of sheets is equal to or greater than the threshold value (patent claim 2: column 10, lines 33-40).
	Regarding claim 3, U.S. Patent No. 11,281,143 recites the image forming apparatus according to claim 1, wherein
 	- the controller further counts a number of print jobs by which the image is formed by the image forming apparatus and controls the printer to form the image at the first speed when the number of print jobs is less than the threshold value and to form the image at the second speed when the number of print jobs is equal to a greater than the threshold value (patent claim 3: column 10, lines 41-48).
	Regarding claim 5, U.S. Patent No. 11,281,143 recites an image forming apparatus, comprising:
 	- a printer configured to form an image on a sheet at a first speed relating to a speed of image formation, or at a second speed slower than the first speed (patent claim 1: column 10, lines 8-11); and
 	- a controller configured to acquire information on deterioration of developer contained in the image forming apparatus (column 10, lines 12-14), measure a drive time of a predetermined apparatus relating to image formation, and control the printer to form the image at the first speed when the drive time is less than a threshold value indicating that the developer is deteriorated, and form the image at the second speed when the drive time is equal to or greater than the threshold value (column 10, lines 27-32; note: “threshold value indicating that the developer is deteriorated” (column 10, lines 22-23)).
Claims 10-12, 14, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-10 of U.S. Patent No. 11,281,143. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the application claims are fully anticipated by the patent claims.
	Regarding claim 10, U.S. Patent No. 11,281,143 recites an image forming method, comprising:
 	- causing an image forming apparatus to form an image on a sheet at a first speed relating to a speed of image formation or at a second speed slower than the first speed (patent claim 8: column 11, lines 28-32);
 	- measuring a drive time of a predetermined apparatus relating to image formation (column 11, lines 47-48); 
 	- forming the image at the first speed when the drive time is less than a threshold value indicating that the developer is deteriorated (column 11, lines 48-50; note: “threshold value indicating that the developer is deteriorated” (column 11, lines 42-43)); and
 	- forming the image at the second speed when the drive time is equal to or greater than the threshold value (column 11, lines 50-52).
	Regarding claim 11, U.S. Patent No. 11,281,143 recites the method according to claim 10, further comprising: 
 	- counting a number of sheets on which the image is formed by the image forming apparatus and forming the image at the first speed when the number of sheets is less than the threshold value and forming the image at the second speed when the number of sheets is equal to or greater than the threshold value (patent claim 9: column 11, line 53 – column 12, line 3).
 	Regarding claim 12, U.S. Patent No. 11,281,143 recites the method according to claim 10, further comprising:
 	- counting a number of print jobs by which the image is formed by the image forming apparatus and forming the image at the first speed when the number of print jobs is less than the threshold value and forming the image at the second speed when the number of print jobs is equal to or greater than the threshold value (patent claim 10: column 12, lines 4-10).	
	Regarding claim 14, U.S. Patent No. 11,281,143 recites an image forming method, comprising:
 	- causing an image forming apparatus to form an image on a sheet at a first speed relating to a speed of image formation or at a second speed slower than the first speed (patent claim 8: column 11, lines 28-32);
 	- acquiring information on deterioration of developer contained in the image forming apparatus (column 11, lines 33-35);
 	- measuring a drive time of a predetermined apparatus relating to image formation (column 11, lines 47-48);
 	- forming the image at the first speed when the drive time is less than a threshold value indicating that the developer is deteriorated (column 11, lines 48-50; note: “threshold value indicating that the developer is deteriorated (column 11, lines 42-43)); and
 	- forming the image at the second speed when the drive time is equal to or greater than the threshold value (column 11, lines 50-52).
	Regarding claim 18, U.S. Patent No. 11,281,143 recites the method according to claim 14, further comprising:
 	- counting a number of sheets on which the image is formed by the image forming apparatus and forming the image at the first speed when the number of sheets is less than the threshold value and forming the image at the second speed when the number of sheets is equal to or greater than the threshold value (patent claim 9: column 11, line 53 – column 12, line 3).
	Regarding claim 19, U.S. Patent No. 11,281,143 recites the method according to claim 14, further comprising:
 	- counting a number of print jobs by which the image is formed by the image forming apparatus and forming the image at the first speed when the number of sheets is less than the threshold value and forming the image at the second speed when the number of print jobs is equal to or greater than the threshold value (patent claim 10: column 12, lines 4-10).
Allowable Subject Matter
Claims 4, 6-9, 13, 15-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
 	None of the above claims, which include limitations of corresponding independent and intervening claims, are found to be anticipated by any patent claims. 
 	Further regarding claims 4 and 6, no other prior art has been found to disclose or suggest Applicant’s image forming apparatus according to claims 1 or 5,
 	- wherein the controller further measures a number of rotations of a predetermined motor relating to image formation and controls the printer to form the image at the first speed when the number of rotations is less than the threshold value and to form the image at the second speed when the number of rotations is equal to or greater than the threshold value.
 	Further regarding claim 7, no other prior art has been found to disclose or suggest Applicant’s image forming apparatus according to claim 5, wherein
	- the printer forms the image on the sheet at any one of the first speed, the second speed, and a third speed slower than the second speed, and
	- the controller further controls the printer to form the image at the third speed when the information satisfies a second condition indicating that the developer is further deteriorated than when the developer satisfies the predetermined condition.
 	Further regarding claim 8, no prior art has been found to disclose or suggest Applicant’s image forming apparatus according to claim 5, wherein
	- the controller further initializes the acquired information when a developer container accommodated in the image forming apparatus is replaced.
	Further regarding claim 9, no prior art has been found to disclose or suggest Applicant’s image forming apparatus according to claim 8, wherein
	- the controller further outputs an output relating to replacement of the developer container accommodated in the image forming apparatus to a predetermined output apparatus when the information satisfies the predetermined condition.
 	Further regarding claims 13 and 20, no prior art has been found to disclose or suggest Applicant’s method according to claims 10 or 14, further comprising:
	- measuring a number of rotations of a predetermined motor relating to image formation and forming the image at the first speed when the number of rotations is less than the threshold value and forming the image at the second speed when the number of rotations is equal to or greater than the threshold value.
 	Further regarding claim 15, no prior art has been found to disclose or suggest Applicant’s method according to claim 14, further comprising:
	- forming the image on the sheet at any one of the first speed, the second speed, and a third speed slower than the second speed, and
	- forming the image at the third speed when the information satisfies a second condition indicating that the developer is further deteriorated than when the developer satisfies the predetermined condition.
 	Further regarding claim 16, no other prior art has been found to disclose or suggest Applicant’s method according to claim 14, further comprising:
	- initializing the acquired information when a developer container accommodated in the image forming apparatus is replaced. 
 	Further regarding claim 17, no other prior art has been found to disclose or suggest Applicant’s method according to claim 14, further comprising:
 	- outputting an output relating to replacement of the developer container accommodated in the image forming apparatus to a predetermined output apparatus when the information satisfies the predetermined condition. 

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677